DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of June 23, 2021, in response to the Office Action of February 23, 2021, are acknowledged.

Response to Argument
	The instant Specification indicates that wherein X is SR1R2, these complexes are stable in the dark, but give rise to the aquo complex when irradiated with light.  In fact, they are “completely inert in the absence of light, but cause an increase in c-MYC levels after irradiation with light.” P10, lines 23-25.  
	Bonnet explains that ruthenium-based anticancer compounds act through a mechanism by which thermal formation of an aqua ruthenium complex binds to DNA and proteins.  Whatever the final target may be, the main mechanism of action of ruthenium-based anticancer drugs containing chloride ligands bound to the ruthenium center, comprises hydrolysis of the metal-chloride bond to give the aqua complex followed by binding of the aqua complex to a biological target. See p2, lines 12-17.  Apoptosis is triggered by ruthenium complexes and the hydrolysis reaction can occur inside of the cells or anywhere else, which is one of the reasons for toxicity of ruthenium-based drugs.  Light activation can take place in the body or within cells. See p14.  

Siewart explains the efficacy against multiple cancer cell lines of the elected species that results from hydrolysis of an administered ruthenium complex.
	Applicant argues that aquo complex increases c-MYC gene expression.  
	The examiner notes that the administration of Ru complexes hydrolyze to yield an aquo complex at the Ru-X position.  This is taught.  Thus, it would appear that administration of claimed compounds, as taught by Bonnet and Huang, would hydrolyze to form an aquo complex.  There is no reason to believe than an optimized dosage of these known result-effective agents would not also have an effect of increasing c-MYC expression.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
	Siewart explains that the elected species is known as an active anti-cancer agent.  Siewart teaches that increasing cellular uptake is known to be achieved by using aggregate molecules, e.g., to increase the lipophilicity of a lipophilic load such as under visible-light irradiation.  The instant claims include the transitional phrase comprising and are open-ended.  As such, administration of a claimed compound, including the elected species, using a lipophilic carrier molecule, e.g., is not excluded by the instant claims.  This mechanism of getting an active agent into a cell is known.  The elected species is taught by the prior art as an active anticancer ruthenium complex.

With regard to claims 33-34, Bonnet teaches combination therapy with another agent, including anti-tumor drugs. See p19, lines 13-21. 
With regard to new claim 35, the prior art and the instant specification indicate that hydrolysis of the RU-Cl complex, e.g., can proceed in the dark and is significantly accelerated in the light.  Further, as taught by Bonnet, the agent can be administered to a subject in the dark and thereafter moved to light exposure. See p16, lines 26-28.

Status of the Claims
	Claims 1, 2, 4, 6, 7, 10, 12-16 18, 19, 21, 22, 25, 26, and 32-37 are pending.  Claims 14-16, 18, 19, 21, 22, 25, 26, 32, 36, and 37 are withdrawn.  Claims 1, 2, 4, 6, 7, 10, 12, 13, and 33-35 are examined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 6, 7, 10, 12, 13, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Siewert et al., “Chemical Swarming: Depending on Concentration, an Amphiphilic Ruthenium Polypyridyl Complex Induces Cell Death via Two Different Mechanisms,” Bioinorganic Chemistry, published online July 4, 2016, in view of Bonnet (WO2012/052821) (cited in IDS).
	Siewert teaches the claimed ruthenium complex (PF6) (i.e., compound 1) to have tested cytotoxicity on six different human cell cancer lines. See p10961. Siewert notes that compound 1 has been suggested as an anticancer agent in the past.  The cytotoxicity of compound 1(PF6) was investigated on malignant skin, lung, brain, and breast tissues.  Siewert explained that after a longer incubation time, the release of compound 1 inside the cell, resulted in a more lethal signal.  Compounds 1 and 3 interchange when exposed to heat and light as shown below.

    PNG
    media_image1.png
    216
    765
    media_image1.png
    Greyscale

Compound 3 was “very cytotoxic, that is, with micromolar EC50 values for all cancer lines tested…” See p10961.  More specifically, when compound 3 is exposed to blue light, ligand 2 and complex 1 are released. See abstract.  Compound 1 gets delivered inside the cells because compound 3 penetrates the cell membrane and delivers compound 1 upon blue-light activation.   The cytotoxicity of compound 1 was less than compound 3 because it is less rd full par.  Overall, Siewert teaches the elected species as cytotoxic to cancers, but aggregate molecules can be used to release a lipophilic load under visible-light irradiation.  Increasing lipophilicity is often used as a way to increase cellular uptake.  Figure 6 shows that compound 1 is the “biologically active complex.”  
	Stems cells are found in the claimed forms of cancers, as evidenced by the dependent claims.
	Bonnet teaches that ruthenium-based anticancer compound act through a mechanism by which thermal formation of an aqua ruthenium complex binds to DNA and proteins.  Whatever the final target may be, the main mechanism of action of ruthenium-based anticancer drugs containing chloride ligands bound to the ruthenium center, comprises hydrolysis of the metal-chloride bond to give the aqua complex followed by binding of the aqua complex to a biological target. See p2, lines 12-17.  Apoptosis is triggered by ruthenium complexes and the hydrolysis reaction can occur inside of the cells of anywhere else, which is one of the reasons for toxicity of ruthenium-based drugs.  Light activation is desirable and can take place in the body or within cells. See p14.  
	Bonnet also explains the use of liposomes and cationic Ru complexes to promote uptake of neutral liposomes by cancer cells.  Thus, neutral liposomes are a suitable means for transporting Ru prodrugs into cancer cells. See Example 7.  Bonnet explains the known techniques and knowledge in the art that allows for the preparation of liposomes for agents to enter cells. See p8, lines 20-24.
With regard to claims 33-34, Bonnet teaches combination therapy with another agent, including anti-tumor drugs. See p19, lines 13-21. 
With regard to new claim 35, the prior art and the instant specification indicate that hydrolysis of the RU-Cl complex, e.g., proceeds in the dark and is significantly accelerated in the light.  As such, the process that yields the active compound occurs in the light and in the dark.  Further, as taught by Bonnet, the agent can be administered to a subject in the dark and thereafter moved to light exposure. See p16, lines 26-28.
	Overall, compounds that are claimed include those known to treat cancer when administered to a subject as they hydrolyze in vivo and kill cancer cells.  Those cancers known to be treated are those same cancers claimed, e.g., in dependent claim 12.  Uptake of these compounds can be achieved using a carrier to transport an agent into the cell, including a liposome.  Thus, a POSA would understand how to use a liposome to transport compound 1, e.g., into a cell using a liposome as taught by Bonnet and in view of Siewart.  Further, administration of the Ru-Cl+ form of dependent claim 10 is taught.  Such administration will yield the elected species inside of a cell.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Siewart and Bonnet to arrive at a claimed method.  One would be motivated to do so because ruthenium-based anticancer agents are well-known to treat cancers, including those with cancer stem cells.  Cells that were treated include many forms of cancers, including: A375, A431, A549 (adenocarcinoma cells), MCF-7, MDA-MB-231, and U87MG.  Further, they are known to hydrolyze at the Ru-X position to form the active anticancer agent, which is the elected species.  Even further, these compound are known to enter cells more readily when they are in the form of a liposome of cationic Ru complex as aggregate molecules can be used to release a lipophilic load under visible-light irradiation.  Increasing lipophilicity is often used as a way to increase cellular uptake.  Figure 6 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1, 2, 4, 6, 7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “Synthesis, characterization and biological evaluation of labile intercalative ruthenium(II) complexes for anticancer drug screening,” Dalton Trans., 2016, 45, 13135-13145 (published May 2016). 
	Huang teaches Ru1 to be a compound of claim 1, wherein X is Cl, rather than OH2.  Ru1 is shown to have lower anticancer activity than compounds Ru2-Ru4, which also share a claimed core.  However, Ru1 is shown to have anticancer activity, exhibiting a slight DNA synthesis inhibitory effect at a concentration of 15 µM.  Ru1 is shown below.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
	Further, IC50 values for Ru1 were calculated against cervix, liver, and lung tissues. See Table 1.  The plus shown below represents that a counter ion is contemplated.

    PNG
    media_image2.png
    284
    252
    media_image2.png
    Greyscale

	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Huang.  One would be motivated to do so because a claimed compound is taught to be able to treat cancer cells at higher concentrations.  One would be motivated to do so because claimed compounds are taught to be used with a counter anion to yield a composition for administration to treat claimed cancers.  Thus, there is a reasonable and predictable expectation of treating the claimed subject with a claimed agent in view of the cited prior art. 
Stems cells are found in the claimed forms of cancers, as evidenced by the dependent claims.  There is no reason to believe that such dosage optimization would yield administration of a concentration that is insufficient to inhibit c-MYC protein expression in those same cells.

Claims 1, 2, 4, 6, 7, 10, 12, 13, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet (WO2012/052821) (cited in IDS).
Bonnet teaches ruthenium compounds for treating cancers, including breast, liver, lung, exocrine pancreatic cancers (i.e., pancreatic adenocarcinomas), and many others. See p18.  Further, most preferred compounds include compounds of independent claim 1, wherein X is SR1R1, and wherein R1 and R2 are optionally substituted. See below and p13.  The ruthenium complexes are taught to be administered for treatment of claimed cancers.  Light is used to activate the present invention to allow for greater penetration into biological tissues. See p14.  A counter preferred anion includes PF6, among others. See p17, line 6.  The following are two compounds of independent claim 1.

    PNG
    media_image3.png
    206
    476
    media_image3.png
    Greyscale

Bonnet explains the known techniques and knowledge in the art that allows for the preparation of liposomes for agents to enter cells. See p8, lines 20-24.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Bonnet.  One would be motivated to do so because claimed compounds are taught to be used with a PF6 counter anion to yield a composition for administration to treat pancreatic exocrine cancer, as well as others.  Thus, there is a reasonable and predictable expectation of treating the claimed subject 
With regard to claims 33-34, Bonnet teaches combination therapy with another agent, including anti-tumor drugs. See p19, lines 13-21. 
With regard to new claim 35, the prior art and the instant specification indicate that hydrolysis of the RU-Cl complex, e.g., proceeds in the dark and is significantly accelerated in the light.  As such, the process that yields the active compound occurs in the light and in the dark.  Further, as taught by Bonnet, the agent can be administered to a subject in the dark and thereafter moved to light exposure. See p16, lines 26-28.
	Stems cells are found in the claimed forms of cancers, as evidenced by the dependent claims.  There is no reason to believe that such dosage optimization would yield administration of a concentration that is insufficient to inhibit c-MYC protein expression in those same cells.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                             

/JARED BARSKY/Primary Examiner, Art Unit 1628